32 A.3d 1072 (2011)
423 Md. 601
Frances V. HAMILTON
v.
BALTIMORE POLICE DEPARTMENT.
No. 61, Sept. Term, 2011.
Court of Appeals of Maryland.
December 7, 2011.
Stephanie D. Kinder (Eric S. Steiner of Law Office of Stephanie D. Kinder, P.A., Baltimore, MD), on brief, for Petitioner.
James H. Green, Deputy Chief Legal Counsel (Baltimore Police Department, Baltimore, MD), on brief, for Respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, ADKINS, BARBERA, RAYMOND G. THIEME, JR. (Retired, Specially Assigned), JJ.

ORDER
PER CURIAM ORDER.
The Court having considered and granted the petition for writ of certiorari in the above-entitled case, it is this 7th day of December, 2011,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.